DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 7/22/2022, is acknowledged. Claim 8 is amended. Claims 1 – 7, 18, and 20 remain withdrawn. Claims 8 – 12 and 14 – 17 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0150587 (“Li”; of record) in view of US 2013/0089457 (“Miyanaga”; of record) and US 2006/0191664 (“Sulzer”; of record, cited on PTO-892 of 7/20/2021).
Regarding claim 8, Li teaches a process for producing a metal strip ([0030], L 1-4), comprising: providing a molten metal ([0030], L 4-6), continuously casting by injecting the molten metal from a molten metal injector nozzle (Fig. 1, 18) into a casting cavity defined between a pair of moving opposed casting surfaces (Fig. 1, 20 & 22) to form a cast metal article from the molten metal ([0030], L 5-12), and hot rolling the cast metal article after casting ([0039], L 1-4) at a hot rolling temperature of about 700°F [~370°C] to 1100°F [~590°C] ([0039], L 12-14) to a gauge of about 0.25 to 6.35 mm to produce a metal strip  ([0039], L 9-10).
Further, Li teaches that the hot mill can reduce the thickness of the article from about 60% to 95%, with typical reduction being 80 to 95% ([0040]).
Li is silent as to a particular configuration of the molten metal injector nozzle in relation to the pair of moving opposed casting surfaces.
Miyanaga teaches a method ([0033]) and apparatus ([0033]; [0060]; Fig. 1(A)) for continuously casting metallic strip. The casting apparatus taught by Miyanaga includes a molten metal injection nozzle (Fig. 1(A)-1(B), #1). Miyanaga teaches that the injection nozzle is preferably as close to the moving mold as possible ([0036], L 1-2). In an example, Miyanaga teaches that the distance “d” (Fig. 1(A), d) between the tip of the nozzle (i.e. the distal most end) and the moving mold was 50 microns ([0087], L a-b). Miyanaga teaches that minimizing the distance between the injection nozzle and moving mold surfaces is important, as if the gap between the continuous casting nozzle and the moving mold is large, the molten metal leaks into the gap, solidifies therein, and attaches to the moving mold, thereby causing surface defects in the cast materials. Moreover, stable and rapid cooling becomes difficult and satisfactory quality is rarely obtained. If the continuous casting nozzle contacts the moving mold, however, the continuous casting nozzle is cooled, and the molten metal inside the nozzle is also cooled and may solidify before it contacts the moving mold ([0036], L 1-11). Moreover, it is noted that although Miyanaga illustrates a continuous casting method and apparatus which utilizes a twin-roll casting apparatus, Miyanaga does teach that the continuous casting nozzle which is taught may be used in any continuous casting other than twin-roll casting as well ([0034], L 11-13), such as the continuous casting process taught by Li, which may be a twin-roll or twin-belt process, among others (see Li: [0030] and [0032]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Miyanaga into Li, and position the tip of the molten metal injector as close to the moving casting surfaces as possible without making direct contact, such as at a distance of 50 microns, for example. If the gap between a continuous casting nozzle and moving mold surfaces is large, the molten metal leaks into the gap, solidifies therein, and attaches to the moving mold, thereby causing surface defects in the cast materials. Moreover, stable and rapid cooling becomes difficult and satisfactory quality is rarely obtained. If the continuous casting nozzle contacts the moving mold surfaces, however, the continuous casting nozzle is cooled, and the molten metal inside the nozzle is also cooled and may solidify before it contacts the moving mold.
The Examiner notes that although Miyanaga does not explicitly teach that the distance “d” between the distal most end of the molten metal injection nozzle and the moving casting surfaces is a vertical distance, an ordinarily skilled artisan would appreciate that a “d” value of 50 microns would result in a vertical distance which is of a similar magnitude to that of “d”. Fig. 1(A) of Miyanaga, for example, displays “d” at a diagonal, indicating that although the vertical distance between the distal most end of the molten metal injection nozzle and each of the moving casting surfaces may be greater than 50 microns in such an example, it would be expected to fall within the claimed range of 1.4 mm or less, which is 28 times greater than the distance “d” taught by Miyanaga.
Modified Li does not explicitly teach a meniscus oscillation frequency during continuous casting.
Sulzer teaches a method of continuous casting and a feeder for use thereof (Title). Sulzer teaches that when casting aluminum alloys, the frequency of oscillation of the meniscus can be varied within the range of about 50-200 Hz ([0049]). Further, Sulzer teaches that maintaining the oscillation frequency in this range causes a generated oxide layer to break at the set frequency adjacent to the extremity of the tip, thereby minimizing the extent of surface defects due to oxide breaks on a surface of the cast metal strip ([0016]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sulzer and set the meniscus oscillation frequency during the continuous casting process within a range of 50-200 Hz. By doing so, a generated oxide layer breaks at the set frequency adjacent to the extremity of the tip, thereby minimizing the extent of surface defects due to oxide breaks on a surface of the cast metal strip.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the meniscus oscillation frequency taught by modified Li (50-200 Hz) encompasses the claimed range of 100-150 Hz.
Regarding claim 9, Li teaches that the hot rolling temperature is from about 700°F [~370°C] to 1100°F [~590°C] ([0039], L 12-14).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the hot rolling temperature taught by Li (about 370°C to about 590°C) overlaps with that of the instant claim (about 450°C to about 600°C).
Regarding claim 10, Li teaches that the cast metal article is an aluminum alloy sheet ([0033]; [0041]).
Regarding claim 11, Li teaches that the aluminum alloy sheet comprises a 6xxx series aluminum alloy sheet ([0062]), a 5xxx aluminum alloy sheet ([0042], L 10-14), or a 7xxx aluminum alloy sheet ([0062]).

Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0150587 (“Li”; of record) in view of US 2013/0089457 (“Miyanaga”; of record) and US 2006/0191664 (“Sulzer”; of record, cited on PTO-892 of 7/20/2021) as applied to claim 10, and further in view of US 2015/0071816 (“Unal ‘816”; of record).
Regarding claim 12, Li is silent both as to a specific width of a first surface of the formed aluminum alloy sheet, and an average of exudates across the width of the first surface. However, it is noted that the formed aluminum alloy sheet must inherently comprise a width.
Unal ‘816 teaches aluminum alloy products and methods for producing such products (Title). Unal ‘816 defines near surface to mean from the surface of the final product - the product after casting, hot or cold rolling, and/or batch annealing - to a depth of about 37 micrometers below the surface of the final product ([0079]). Unal ‘816 also defines large particles as those with an equivalent diameter of 3 micrometers or more ([0080]). Unal ‘816 defines substantially free of large particles such that at least 90% of the total quantity of particles have an equivalent diameter less than 3 microns ([0082]). Unal '816 further defines substantially free in some embodiments to be at least 91 %, in some embodiments to be at least 93%, in some embodiments to be at least 95%, in some embodiments to be at least 97%, in some embodiments to be at least 98%, and in some embodiments to be at least 99% ([0082]). From this definition and trend, the Examiner interprets the amount of large particles on the surface of the cast product of Unal ‘816 to be as close to zero as possible. Further, Unal ‘816 teaches that the near surface of an aluminum alloy strip may be substantially free of large particles having an equivalent diameter of at least 50 micrometers ([0134]). Unal ‘816 teaches that a surface substantially free of large particles requires a particular cleaning frequency associated with cupping and ironing a strip that is less than a surface that is not substantially free of large particles ([0138]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Unal ‘816 into Li, and process the aluminum alloy sheet such that its surface is substantially free of large particles (e.g. “exudates” as claimed) – that is, the number density of large particles on the surface of the aluminum alloy sheet would be as close to zero /cm2 as possible. A surface substantially free of large particles allows for a reduction in cleaning frequency.
Regarding claim 14, as previously discussed, Unal ‘816 teaches that the near surface of an aluminum alloy strip may be substantially free of large particles having an equivalent diameter of at least 50 micrometers ([0134]). The examiner interprets the large particles as the exudates, where the range of ≥50 μm encompasses the claimed 50 μm to 300 μm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 15, Unal ‘816 teaches that the composition of the aluminum alloy strip is hypereutectic and includes at least 0.8 wt% Mn, at least 0.6 wt% Fe, or both 0.8 wt% Mn and 0.6 wt% Fe ([0070]). Based on the selection of alloying elements, one of ordinary skill in the art would understand that the aluminum product contains intermetallic compounds of aluminum and manganese (Al-Mn), and aluminum and iron (Al-Fe) due to the heating during the processes of casting, hot-rolling, and possible annealing. The large particles disclosed by Unal ‘816, interpreted as the cluster of intermetallic compounds, i.e. exudates, would therefore comprise at least manganese-based and iron-based intermetallic compounds.
Therefore, it would have been obvious to one of ordinary skill in the art that the composition disclosed by Unal ‘816 would result in large particles (i.e. exudates) containing iron-based intermetallic particles due to the composition of the aluminum alloy.
Additionally, it is noted by the Examiner that the claimed exudates are claimed in such a way that the presence of no exudates at all is encompassed by the claim scope. Indeed, such an instance appears to be preferred by both the Instant Application (P 9, L 6-12; P 12, L 26-30) as well as by Unal ‘816, as previously discussed. The Examiner notes that in the case where exudates are not present in the aluminum alloy sheet, their composition (e.g. comprising iron-containing intermetallic particles) does not matter.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0150587 (“Li”; of record) in view of US 2013/0089457 (“Miyanaga”; of record) and US 2006/0191664 (“Sulzer”; of record, cited on PTO-892 of 7/20/2021) as applied to claim 8, and further in view of US 2005/0211350 (“Unal ‘350”; of record).
Regarding claim 16, Li does not explicitly teach a step of quenching the cast metal article after the continuous casting step and before the hot rolling step.
Unal ‘350 teaches a continuously cast aluminum alloy strip is preferably quenched from between 900°F and 1050°F prior to the hot or warm rolling step to a temperature between 400°F and 900°F ([0075]). Unal ‘350 teaches that quenching results in finer grain size of the strip ([0075]) and high surface quality due to rapid increase and decrease of temperature ([0084]).
It would have been obvious for one of ordinary skill in the art to add a quenching step as taught by Unal ‘350 to the continuous casting process disclosed by Li before the hot rolling step. Such a quenching step results in grain refinement and an increase in surface quality of the cast metal article.
Regarding claim 17, Li further teaches that the cast article may be heated to a temperature of 800°F to 1100°F to aid in improving the texture and grain structure of the article prior to hot rolling ([0039], L 16-21). Additionally, Li teaches that if sufficient heat is applied, there may be no need for further annealing to provide texture and grain structure desired ([0043], L 11-17)
Given the modification of the addition of a quenching step as taught by Unal ‘350, it would have also been obvious for one of ordinary skill in the art to add a reheating step prior to hot rolling, to further improve the texture and grain structure of the cast metal article, while reducing need for an annealing step.

Response to Arguments



Applicant’s remarks filed 7/22/2022 are acknowledged and have been fully considered. Applicant has argued that the amendment to independent claim 8 overcome the applied prior art rejections of record. The Examiner finds this argument persuasive, and as such has withdrawn the prior art rejections applied in the non-final rejection mailed 3/22/2022. However, upon further search and consideration, new grounds of rejection have been entered further incorporating the Sulzer reference, already of record. To be clear, the new grounds of rejection were necessitated by Applicant’s narrowing amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735